COLEMAN, J.
The appellee, Henry Joseph, sued one T. H. White and recovered a judgment against him before the appellant, Garretson, as a justice of the peace. To pay the judgment and cost of suit, White gave his check payable to said Garretson for the full amount. Garretson marked the judgment, on his docket satisfied, and paid over to Henry Joseph, in whose favor the judgment was rendered, .the amount of the judgment in his favor. Garretson mislaid the check and forgot it had not been paid. Discovering his neglect some four months afterwards, he piesented the check for payment and it was refused. The plaintiff in this suit, Garretson, the justice of the peace, brought the present action to recover from Joseph the money paid him on the judgment. The plaintiff introduced evidence tending to show that at the time White drew the check, he did not have sufficient money in the bank to pay the' entire check, and has not had sufficient for this purpose but once, before the bringing of this suit', and that but for a short time. We think this immaterial. Garretson was authorized to receive payment and enter satisfaction of the judgment recovered before him. The check was made payable to him individually. He received it as payment.- The facts show this conclusively. He satisfied the judgment, and paid the amount to Joseph the party in whose favor the judgment was rendered. After *280satisfying tbe judgment and payment to Joseph tbe check was bis individual property. No other person bad any interest in it. He certainly has no recourse on Joseph. If be has any remedy it is against White. There is no error in tbe record. The judgment is
Affirmed.